         Case 1:19-cv-00052-MAB Document 6               Filed 04/15/19     Page 1 of 5




                UNITED STATES COURT OF INTERNATIONAL TRADE

________________________________________________x
UNICATCH INDUSTRIAL CO., LTD. AND               :
TC INTERNATIONAL, INC.                          :
                        Plaintiffs,             :                   Court No. 19-00052
            v.                                  :
                                                :
UNITED STATES,                                  :
                                                :
                        Defendant.              :
________________________________________________x




                                         COMPLAINT

       Plaintiffs, Unicatch Industrial Co., Ltd. (“Unicatch”) and TC International, Inc. (“TC

International”) (collectively, “Unicatch”), by and through undersigned counsel, hereby allege

and state as follows:

                    ADMINISTRATIVE DECISION TO BE REVIEWED

1.   Plaintiffs seek review of the final results of the U.S. Department of Commerce, International

Trade Administration (“Department” or “Commerce”) determination in the second annual review

of the antidumping duty order on steel nails from Taiwan, published in Certain Steel Nails from

Taiwan: Final Results of Antidumping Duty Administrative Review and Partial Rescission of

Administrative Review: 2016-2017, 84 Fed. Reg. 11,506 (Mar. 27, 2019), and the accompanying

Issues and Decision Memorandum (collectively, “Final Results”).

                                        JURISDICTION

2.   This action is filed pursuant to 19 U.S.C. §§ 1516a(a)(2)(A)(i)(I), 1516a(a)(2)(B)(iii). The

Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c).
         Case 1:19-cv-00052-MAB Document 6                Filed 04/15/19     Page 2 of 5




                                 STANDING OF PLAINTIFFS

3.   Plaintiffs are a Taiwanese producer/exporter (Unicatch) and an U.S. importer of steel nails

(TC International) from Taiwan. Unicatch/TC International participated as a mandatory

respondent in the Department’s proceeding that resulted in the challenged determination and

subject to the Department’s Final Results. Therefore, Plaintiffs are interested parties as

described in section 771(9)(A) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1677(9)(A).

Plaintiffs also were parties to the proceeding. Accordingly, plaintiffs have standing to bring this

action under 28 U.S.C. § 2631(c) and 19 U.S.C. § 1516a(d).

                               TIMELINESS OF THE ACTION

4.   Section 1516a(a)(2)(A)(i) of the Act requires that, in actions challenging the Department’s

determinations pursuant to section 1516a(a)(2)(B)(iii) regarding antidumping duty administrative

reviews, the summons must be filed within 30 days of the date of publication in the Federal

Register of the notice of determination. 19 U.S.C. § 1516a(a)(2)(A)(i). The Department’s

published its final results of administrative review on March 27, 2019.

5.   This action was commenced by the filing of a Summons on April 15, 2019, within 30 days

of the date of publication of the Final Results. This Complaint is being filed within the time

allowed for the filing of a complaint under the law and this Court’s Rules. Therefore, both the

Summons and the Complaint have been timely filed in accordance with 19 U.S.C. §

1516a(a)(2)(A), 28 U.S.C. § 2636(c), and pursuant to Rules 3(a)(2) and 6(a) of the Court’s

Rules.




                                                 2
          Case 1:19-cv-00052-MAB Document 6                Filed 04/15/19     Page 3 of 5




                                         BACKGROUND

6.   The Department issued the antidumping duty order on steel nails from Taiwan on July 13,

2015. See Certain Steel Nails From the Republic of Korea, Malaysia, the Sultanate of Oman,

Taiwan, and the Socialist Republic of Vietnam: Antidumping Duty Orders, 80 Fed. Reg. 39,994

(July 13, 2015).

7.   On September 13, 2017, the Department initiated the administrative review of the

antidumping duty order on steel nails from Taiwan, covering sales(s) of subject merchandise

produced and exported, or sold for export, by Unicatch during the period of review (“POR”) of

July 1, 2016, through June 30, 2017. See Initiation of Antidumping and Countervailing Duty

Administrative Reviews, 82 Fed. Reg. 42,974. (September 13, 2017) (“Initiation Notice”).

8.   On December 6, 2017, the Department selected Unicatch for individual examination as a

mandatory respondent in the review.

9.   The Department individually examined the sales of Unicatch, which participated by

providing the Department with responses to questionnaires and various factual information and

argument concerning the review.

10. On August 3, 2018, the Department published its Preliminary Results of the administrative

review. See Certain Steel Nails From Taiwan: Preliminary Results of Antidumping Duty

Administrative Review and Partial Rescission of Administrative Review; 2016-2017, 83 Fed.

Reg. 39,675 (August 10, 2018). The Department calculated a preliminary dumping margin of

0.00 percent for Unicatch.

11. On December 3, 2018, Unicatch submitted an administrative case brief. On December 10,

2018, Unicatch filed its rebuttal brief responding to the Petitioner’s case brief.

                                                  3
         Case 1:19-cv-00052-MAB Document 6                 Filed 04/15/19     Page 4 of 5




12. In its Final Results, published on March 27, 2019, the Department made certain changes to

the Preliminary Results including adjustments to the constructed value profit and selling

expenses based on the Taiwanese financial statements of Chun Yu and Sheh Fung. The

Department assigned a final rate of 6.16 percent to Unicatch.

                                   STATEMENT OF CLAIMS

                                           COUNT ONE

13.    Paragraphs 1 to 12 are adopted and incorporated herein by reference.

14.    The Department, in using Chun Yu’s financial statement to calculate profit and selling

expenses, failed to properly allocate a line item under the proper accounting category, rendering

its constructed value profit and selling expense ratio calculations incorrect. For this reason, the

Department’s ratio computation was not supported by substantial evidence on the record and was

otherwise contrary to law.




                                                  4
           Case 1:19-cv-00052-MAB Document 6              Filed 04/15/19    Page 5 of 5




                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request that this Court:

(a)      hold that the Department’s Final Results is unsupported by substantial evidence and is

otherwise not in accordance with law;

(b)      remand the Final Results with instructions to issue a new determination consistent with

the Court’s decision; and

(c)      provide such other relief as this Court deems just and proper.




                                                      Respectfully submitted,

                                                      /s/ Ned H. Marshak
                                                      Ned H. Marshak
                                                      Max F. Schutzman
                                                      Andrew T. Schutz
                                                      Dharmendra Choudhary
                                                      Eve Q. Wang


                                                      GRUNFELD, DESIDERIO, LEBOWITZ
                                                      SILVERMAN & KLESTADT LLP

                                                      599 Lexington Avenue-36th Floor
                                                      New York, NY 10022
                                                      (212) 557-4400

                                                      **
                                                      1201 New York Ave., NW
                                                      Ste. 650
                                                      Washington, DC 20005
                                                      (202) 783-6881


      Dated: April 15, 2019



                                                  5
